Citation Nr: 1523757	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right foot injury.  

2.  Entitlement to service connection for pes planus, claimed as bilateral cold injury, feet.  

3.  Entitlement to service connection for residuals of a bilateral cold injury to the feet other than pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the case was transferred to the Chicago, Illinois RO, and that office forwarded the appeal to the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records located in Virtual VA, a separate electronic database, are either duplicative of the VBMS records or not relevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a bilateral cold injury to the feet other than pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current right foot disability related to the claimed in-service right foot injury.  

2.  The preponderance of the evidence shows that the Veteran does not have a current disability manifested as pes planus.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in December 2011.  

With respect to the issues decided herein, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  With respect to post-service private treatment records, VA obtained treatment records or a negative response indicating that the records did not exist or were not available from all of the identified providers.  The Veteran was provided a VA examination in February 2012.  Although the examiner did not provide an etiology opinion specifically addressing the claimed right foot injury, as explained below, the Veteran does not have a current foot disability associated with the claimed in-service right foot injury, and therefore such an opinion is not necessary.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  

The Veteran asserts that he injured his right foot in basic training by dropping something on his foot.  He claims that he was treated on site and then continued with the field exercise, and that this treatment was probably not entered into his service treatment records.  In his October 2011 claim, he described that he had continual and increasing problems and eventually had to have foot surgery to help correct the condition.  In his March 2012 notice of disagreement, he described self-treating his right foot, usually with over-the-counter medications, since the injury.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "In the absence of proof of a present disability there can be no valid claim."  Id.  Although a disability may be subject to service connection if it is present at the time a claim for disability is filed or during the pendency of the claim, even if the disability resolves prior to final adjudication of the claim, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), service connection is not warranted where a disease or injury during active service does not result in a post-service disability, Brammer, 3, Vet. App. at 225.

Service treatment records include a March 1958 induction examination noting defects of pes planus and "polio, weakness left leg."  A June 1958 note regarding a profile change due to pes planus and left knee cramping records a subjective complaint of foot and ankle swelling and pain after prolonged periods of activity, such as marching.  June 1958 foot x-rays were normal.  A February 1960 report of medical history shows that the Veteran reported that he had experienced or was presently experiencing swollen or painful joints and foot trouble, among other conditions.  A February 1960 report of medical examination showed that the Veteran's feet were normal.  There are no reports related to a right foot injury.  

Post-service treatment records do not include complaints of foot pain or other symptoms related to the feet.  A November 2011 treatment record shows that the Veteran complained of back pain and that the lower extremities were normal on examination.  

The Veteran has not described specific symptoms that he associates with his right foot injury, but has reported that he has had continuing problems since service and that he has learned to avoid over-using that foot to avoid further damage.  

The February 2012 VA examiner reported that the Veteran had a historical diagnosis of pes planus, diagnosed in 1958, and that pes planus was not seen presently on examination or x-ray.  The examiner was instructed that if the Veteran had additional foot conditions other than flatfoot, the "Foot Miscellaneous Questionnaire" should be completed.  This questionnaire was not completed, indicating that there were no other conditions on examination.  The examiner reported that the Veteran's feet are currently "not particularly bothersome."  Regarding signs and symptoms, the examiner reported:  the Veteran does not have pain on use or manipulation of the feet; there is no indication of swelling on use; the Veteran does not have calluses caused by flatfoot; the Veteran does not have extreme tenderness of the plantar surface of one or both feet.  The examiner reported no problems with alignment or deformity.  The examiner also noted no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the historical diagnosis of pes planus.  X-rays were normal and did not show degenerative or traumatic arthritis or other significant findings.  

The examiner challenged the diagnosis of pes planus on the entrance examination as the Veteran showed no evidence of pes planus on physical examination or radiography.  The examiner opined that the Veteran's military service "absolutely did not aggravate his pes planus beyond its natural progression (assuming he even had pes planus to begin with) because he currently does not have this."  

The preponderance of the evidence shows that the Veteran does not have a current foot disability associated with the claimed right foot injury or manifested by pes planus.  To the extent that the Veteran claims that he has continuing symptoms related to a right foot injury, which he is competent to report, the Board finds the observations of the medical professional who conducted the examination discussed above more probative as to whether the Veteran suffers from a current disability, particularly given the vague nature of the reported symptoms that the Veteran associates with the claimed in-service right foot injury.  Therefore, the present disability element of a service connection claim is not met.  See Brammer, 3 Vet. App. at 225.  Likewise, the Veteran is not shown to have a current disability due to pes planus, and as the examiner explained, to the extent that pes planus existed at entry to service, it was not aggravated in service.  The preponderance of the evidence is against the claim of entitlement to service connection for a right foot injury and pes planus.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right foot injury is denied.  

Entitlement to service connection for a pes planus, claimed as bilateral cold injury, feet is denied.  


REMAND

The Veteran asserts that he was exposed to extreme cold in service in Colorado and Korea and that on several occasions he could not take off his boots because his feet were swollen.  The Veteran reports that he saw medics, but this was probably not recorded in his service treatment records because it happened during field training.  He reports that after service his toes would turn almost black when exposed to cold and that his daughter used to have him put his feet into warm water because they were so cold.  He describes that his condition has gotten better, but states that is probably because he has learned not to go out into the cold for extended periods of time.  He also reports that he still has problems if his feet get cold.  In a November 2011 statement, the Veteran's wife reported that since the Veteran returned from service he has complained about his toes and that his toes have been blue and black.  

Although service treatment records do not document treatment specifically related to a cold injury, they do reflect that the Veteran was on a profile due to swelling of the feet and ankles.  Additionally, in contrast to the claimed right foot injury, the Veteran reports specific symptoms that he associates with the claimed in-service cold injury, i.e., sensitivity to cold and discoloration of the toes when exposed to cold.  Given that the claimed symptoms are not the type of symptoms that would be expected to be observed during an ordinary examination, the Board finds that an examination is warranted to address the nature and etiology of any cold injury residuals of the feet, other than pes planus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to address the nature and etiology of any residuals of a cold injury to the feet and provide the examiner with access to the VBMS file as well as any additional pertinent records in Virtual VA.  The examiner must review the file in conjunction with the examination and document such review in his or her report.  Any indicated tests or studies should be conducted.  The examiner is asked to:  

(a)  Examine the Veteran, report a detailed medical history, to include the Veteran's description of in-service, post-service, and current symptoms that he associates with the claimed in-service cold injury, and diagnose any residuals of a cold injury to the feet, other than pes planus.  

(b)  For each and every diagnosed residual of a cold injury to the feet, opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed residual of a cold injury to the feet had onset during or is otherwise caused by the Veteran's military service, to include the claimed cold injury.  

(c)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  

2.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


